IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,211




EX PARTE TIMOTHY SHAWN MAJORS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 53992-01-E IN THE 108TH DISTRICT COURT
FROM POTTER COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
firearm by a felon and sentenced to seventy-eight years’ imprisonment.  The Seventh Court of
Appeals affirmed his conviction.  Applicant contends that his appellate counsel rendered ineffective
assistance because counsel failed to advise him of his right to file petition for discretionary review
pro se.
 
            Appellate counsel filed an affidavit with the trial court acknowledging that he failed to advise
Applicant of his right to file a pro se petition for discretionary review and the time limits for doing
so.  The State also filed an answer acknowledging counsel’s failure to inform Applicant of his rights
concerning the filing of a pro se petition for discretionary review.  We find, therefore, that Applicant
is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment
of the Seventh Court of Appeals in Cause No. 07-07-00259-CR that affirmed his conviction in Case
No. 53992-01-E from the 108th Judicial District Court of Potter County.  Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).  Applicant shall file his petition for discretionary review with
the Seventh Court of Appeals within 30 days of the date on which this Court’s mandate issues.
 
Delivered: September 16, 2009
Do not publish